timothy m dees petitioner v commissioner of internal revenue respondent docket no filed date p claimed a refundable_credit under sec_36b on hi sec_2014 income_tax return r determined that p was not entitled to the refundable_credit and issued a notice_of_deficiency to p that notice showed a deficiency of zero on the first page the attached computation pages stated that there was a decrease to refundable credits but erroneously computed a tax defi- ciency of p timely filed a petition to challenge r’s dis- allowance of his refundable_credit the court ordered r to show cause why this case should not be dismissed for lack of jurisdiction questioning the validity of the notice of defi- ciency held when determining whether a notice_of_deficiency is valid we review the notice objectively to determine whether it is adequate to inform a reasonable taxpayer that the commissioner has determined a deficiency if that test is satisfied the notice_of_deficiency is valid and we do not look beyond the notice held further if a notice_of_deficiency is ambiguous as to whether the commissioner has determined a deficiency then the party seeking to establish our jurisdiction bears the burden of proving that the commissioner has deter- mined a deficiency and that the taxpayer was not misled by the ambiguous notice_of_deficiency held further r has shown that he determined a deficiency and that p was not misled by the notice_of_deficiency zachary g vandekamp for petitioner michael skeen linda e mosakowski and peter reilly for respondent united_states tax_court reports opinion buch judge the commissioner issued a notice of defi- ciency to timothy m dees that showed a deficiency of zero but also stated that mr dees was not entitled to a claimed refundable_credit although the notice is ambiguous as to whether the commissioner determined a deficiency the commissioner argues that the notice was sufficient because it identified the adjustment and because mr dees made clear in his petition that he was not misled by the ambiguous notice although this notice was ambiguous as to whether the commissioner had determined a deficiency in tax the commissioner showed that he had made a determination and that mr dees was not misled by the ambiguity in the notice accordingly the notice_of_deficiency is valid and we have jurisdiction over this case background mr dees filed a form_1040 u s individual_income_tax_return for taxable_year on his return he claimed a credit pursuant to sec_36b sec_36b provides a refundable_credit for a portion of premiums_paid by a tax- payer under a qualified_health_plan and was enacted as part of the patient protection and affordable_care_act pub_l_no sec_1401 sec_124 stat pincite the commissioner determined that mr dees was not enti- tled to the premium_tax_credit and on date issued a notice_of_deficiency for the taxable_year to mr dees and withheld his refundable_credit the first text sen- tence of the notice stated we determined that there is a deficiency in your income_tax which is listed above above that sentence the notice stated deficiency dollar_figure the commissioner included with the notice a tax_deficiency com- putation which decreased refundable credits but erroneously unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure sec_6211 defines a deficiency and includes the disallowance of a re- fundable credit under sec_36b as a negative_amount of tax sec_6211 the commissioner’s disallowance of the refundable_credit cre- ates a deficiency in tax see voigt v commissioner tcmemo_2004_62 wilson v commissioner tcmemo_2001_139 dees v commissioner computed a bottom-line deficiency of elsewhere the document states a decrease to refundable_credit results in a tax increase while residing in california mr dees timely filed a peti- tion with our court to challenge the disallowance of the refundable_credit in his petition he specifically argued that the commissioner erred in denying his premium_tax_credit and asserted that he had documents showing he was entitled to the credit the court ordered the commissioner to explain whether the deficiency determined against mr dees was for dollar_figure the commissioner responded that there was a clerical_error in the notices of deficiency issued by the atlanta campus dis- allowing sec_36b premium_tax_credit and incorrectly reflecting a deficiency in tax of dollar_figure on the first page of the notices the commissioner explained that despite this error the notice_of_deficiency disallows the refundable premium_tax_credit in the amount of dollar_figure because t he computa- tions for the disallowed credit are attached to the letter por- tion of the notice_of_deficiency in which the deficiency is the amount of the disallowed credit the court then issued an order to show cause why this case should not be dismissed for lack of jurisdiction on the ground that the commissioner failed to determine a defi- ciency the commissioner filed a response stating that he had determined a deficiency and that this was a clerical_error that did not invalidate the notice the commissioner argued that mr dees was not misled because he filed a peti- tion and challenged the disallowance of his premium_tax_credit finally the commissioner explained that in the interim he had obtained information from the health insur- ance marketplace showing that mr dees was in fact enti- tled to the claimed credit the commissioner prepared settle- ment documents to send to mr dees we must resolve whether we have jurisdiction before we can proceed discussion our jurisdiction in a deficiency case is predicated on the commissioner’s issuing a valid notice_of_deficiency and the taxpayer’s timely filing a petition with our court to challenge united_states tax_court reports the notice sec_6212 sec_6213 sec_7442 rules see eg 73_tc_902 there is no dispute that mr dees timely filed a peti- tion to determine whether we have jurisdiction over the case we must decide whether the notice_of_deficiency is valid i general requirements for a valid notice_of_deficiency although sec_6212 authorizes the commissioner to send a notice_of_deficiency the code does not specify the form of the notice 78_tc_646 sec_7522 provides that the notice must describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice but even an inadequate description does not invalidate a notice id generally all we have required is that the notice provide a formal notification that a deficiency in taxes has been determined 59_tc_207 we have previously explained that the notice must fairly advise the taxpayer that the commissioner has in fact determined a deficiency and specify the year and amount 80_tc_34 aff ’d in part vacated in part 756_f2d_1430 9th cir further when deciding whether a notice_of_deficiency is valid we look at the notice and all of the attachments as a whole see 34_tc_1137 ii challenges to the validity of a notice we have often addressed questions regarding the validity of notices of deficiency we have at times characterized our review of the sufficiency of a notice as an objective test but our caselaw shows that an objective review is used to estab- lish prima facie validity of a notice_of_deficiency when that objective review has led us to conclude that a notice was ambiguous we have looked beyond the notice to determine whether the commissioner made a determination and whether the taxpayer knew or should have known that the commissioner determined a deficiency dees v commissioner this approach is evident in 96_tc_595 aff ’d 987_f2d_273 5th cir a case in which the commissioner issued a notice_of_deficiency determining deficiencies in the taxpayer’s windfall profits tax on a calendar_year basis even though the tax- payer filed its returns on a fiscal_year basis as to the should-have-known part of the analysis the court explained we do not hold that we would necessarily find jurisdiction if the statu- tory notice were not so detailed and traceable to the forms filed by the taxpayer or if the forms filed by the taxpayer were for improper taxable periods but here the taxpayer encounters no difficulty in ascertaining the specific nil computation that is being adjusted in the statutory_notice_of_deficiency id pincite the court went further and also determined that the notice was sufficient because the taxpayer was not misled id referring to another similar case the court explained in holding that we had jurisdiction in burford v commissioner t c aff ’d without published opinion 786_f2d_1151 4th cir we pointed out that the taxpayer was not misled by the statutory notice we make the same observation in the instant case under the rationale of the case law which we discussed above we hold that we have jurisdiction in this case id indeed in 76_tc_96 aff ’d 786_f2d_1151 4th cir the court determined that the notice was valid in part because p etitioner has not been misled as to the period covered by the notice of defi- ciency in fact petitioner specifically addressed the adjust- ments for each of the transactions in his petition see also 80_f2d_618 9th cir the board further found that it was ‘quite evident that the taxpayer was in no way misled by the notice and clearly understood it to be one in respect to its tax_liability for the years in question ’ 29_bta_1102 p etitioner took a timely appeal from what she knew to be a notice in deficiency in tax asserted to be due from the estate of which she was the administratrix petitioner was not misled by the error made by the respondent in the deficiency_notice in describing horne erroneously as administrator in the holdings of these cases we see a two-prong approach to the question of the validity of the notice_of_deficiency united_states tax_court reports first we look to see whether the notice objectively put a reasonable taxpayer on notice that the commissioner deter- mined a deficiency in tax for a particular year and amount if the notice viewed objectively sets forth this information then it is a valid notice indeed it is well established that the notice is only to advise the person who is to pay the defi- ciency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir aff ’g a memo- randum opinion of the board_of_tax_appeals accordingly if the notice is sufficient to inform a reasonable taxpayer that the commissioner has determined a deficiency our inquiry ends there the notice is valid but what if as here the notice is ambiguous then our caselaw requires the party seeking to establish jurisdiction to establish that the commissioner made a determination and that the taxpayer was not misled by the ambiguous notice where the notice is ambiguous it must be established that the commissioner made a determination in 90_tc_110 the commis- sioner sent the campbells a nine-page notice_of_deficiency with a first page and a waiver page addressed to them showing a deficiency in their income_tax for however the computation pages attached to the notice were addressed to a different taxpayer and stated amounts that had no cor- relation to the amount of the deficiency shown on the first page of the campbells’ notice the campbells argued that the notice_of_deficiency was invalid id pincite the commis- sioner provided the court with a copy of a notice_of_deficiency that matched the first two pages of the notice that the campbells had received but the commissioner also included computation pages that were addressed to the campbells id these computations matched the deficiency information on the first two pages of the notice and also matched the num- bers the campbells had reported on their return id we explained that w here the notice_of_deficiency does not reveal on its face that the commissioner failed to make a determination a presumption arises that there was a defi- ciency determination id pincite relying on 814_f2d_1363 9th cir rev’g 81_tc_855 in that case the court concluded that the notice_of_deficiency did not reveal on its face that the commissioner dees v commissioner failed to make a determination and so he was not required to prove that he did we went on to explain that if the notice_of_deficiency reveals on its face that the commissioner failed to make a determination ninth circuit precedent would require the commissioner to prove that he actually made a determination for him to establish that the notice is valid id pincite see also 875_f2d_1396 9th cir in addition to showing that the commissioner made a determination we also have inquired as to whether a tax- payer was prejudiced by an ambiguous notice in erickson v commissioner tcmemo_1991_97 tax ct memo lexi sec_116 the first page of the notice_of_deficiency stated that it was for the tax_year but some of the attach- ments to the notice stated that it related to we upheld the validity of the notice_of_deficiency for explaining t he standard applicable to this case is whether petitioner knew or reasonably should have known that the disputed notice_of_deficiency was directed to him that a deficiency determination had been made by respondent against him and that the deficiency was in a certain amount and for the year id tax ct memo lexi sec_116 at we looked to both subjective knew and objective should have known considerations to determine whether the notice was adequate to inform the taxpayer that the commissioner had determined a deficiency in concluding that mr erickson was not reasonably misled and that the commissioner had deter- mined a deficiency for we observed that the adjust- ments in the notice_of_deficiency corresponded directly to items reported on mr erickson’s return there we applied the objective approach because the notice of defi- ciency would have placed a reasonable person on notice id at we applied a subjective approach in saint paul bottling co v commissioner t c pincite8 in that case the notice_of_deficiency incorrectly stated that it was for taxable years and the attachments to the notice listed the correct taxable years and id pincite the taxpayer filed a petition to challenge the defi- ciency and the commissioner moved to dismiss the case for lack of jurisdiction because he argued that the notice was invalid id we held that the notice was valid and explained united_states tax_court reports that the taxpayer insist ed that it was not misled by the inconsistency between the first page and the statement which together made up the deficiency_notice id there the taxpayer in seeking to establish jurisdiction established that it was not misled likewise in 9_bta_1127 the notice_of_deficiency incorrectly stated it was for instead of the correct taxable_year the notice referred to previous letters sent to the taxpayer regarding changes for its taxable_year id and the details of the computation of the deficiency were for id in its petition the taxpayer stated that the notice states a deficiency for although is meant id pincite because the taxpayer was not misled by the error in the notice as evidenced by the petition we held that the notice was valid and that we had jurisdiction over id pincite1 even our last_known_address cases are somewhat analo- gous sec_6212 requires the commissioner to send a notice_of_deficiency to the taxpayer’s last_known_address if mailed to the last_known_address it is sufficient even if the taxpayer did not receive actual notice see eg 75_tc_318 aff ’d without published opinion 673_f2d_1332 7th cir conversely i f the notice is not so mailed it is not as a general_rule a valid notice_of_deficiency 57_tc_102 aff ’d 527_f2d_754 9th cir however if the commissioner mails a notice to an incorrect address but the taxpayer receives actual notice in sufficient time to file a petition we have held that the notice is valid even though improperly addressed see eg 81_tc_65 in other words we look to whether the taxpayer was prejudiced by the error in the notice iii the notice in this case the notice_of_deficiency that the commissioner sent to mr dees was ambiguous the notice stated that the deficiency was dollar_figure and the computation page stated that the tax_deficiency increase in tax was but the notice also stated that the commissioner was disallowing a refundable dees v commissioner credit and identified the amount of that disallowance the notice went further and informed mr dees a decrease to refundable_credit results in a tax increase the notice on its face is ambiguous but the commissioner has established that he made a determination and that mr dees was not misled by the notice mr dees timely filed a petition to challenge the notice and that petition makes clear that mr dees understood that the commissioner had dis- allowed his refundable_credit he stated in his petition both that the commissioner had erred in denying his premium_tax_credit and that he had documents to substantiate his entitlement to the credit this establishes that mr dees was not misled by the notice conclusion despite the errors in the notice_of_deficiency it stated that the commissioner was disallowing mr dees’ refundable_credit and withholding his refund the notice was ambig- uous but the commissioner has established that he deter- mined a deficiency the records also makes clear that mr dees was not misled by the ambiguous notice_of_deficiency as evidenced by the content of his timely filed petition accordingly we have jurisdiction an appropriate order will be issued reviewed by the court thornton holmes kerrigan lauber nega and pugh jj agree with this opinion of the court in his dissent judge foley characterizes the notice_of_deficiency as a dollar_figure deficiency_notice that informs the taxpayer that the commissioner has not determined a deficiency see foley op p but it is not a dollar_figure deficiency_notice it is well settled that we look to the notice and all of the attachments to determine whether the notice_of_deficiency is valid see 34_tc_1137 the attachment to the notice_of_deficiency informs mr dees that he has a de- crease to refundable credits of dollar_figure which results in tax increase we do not reach the question of whether a dollar_figure deficiency_notice would be valid that is not this case united_states tax_court reports marvel c j concurring the opinion of the court appro- priately points out that under our caselaw a valid notice_of_deficiency must provide a formal notification that a defi- ciency in taxes has been determined 59_tc_207 see op ct p the opinion of the court also reminds us that the notice_of_deficiency must fairly advise the taxpayer that the commissioner has deter- mined a deficiency and must specify the year and amount 80_tc_34 aff ’d in part vacated in part 756_f2d_1430 9th cir see op ct p see also 88_tc_167 in the opinion of the court the notice of defi- ciency at issue appears at first blush to do none of these things it repeatedly asserts that petitioner owes no defi- ciency for lending credence to the dissenting opinions of judge foley and judge gustafson the only thing that saves the notice_of_deficiency according to the opinion of the court is that it informs petitioner that the refundable_credit claimed was decreased and that such a decrease results in a tax increase thereby creating an ambiguous notice see op ct pp this court has previously dealt with an ambiguous notice and the jurisdictional issue that such a notice presents in 90_tc_110 we relied on two footnotes in the court_of_appeals for the ninth cir- cuit’s opinion in 814_f2d_1363 9th cir rev’g 81_tc_855 to hold that a notice_of_deficiency issued to one taxpayer which attached computa- tion pages with respect to a different taxpayer that did not tie to the deficiencies identified in the notice_of_deficiency cover letter was valid we concluded that w here the notice_of_deficiency does not reveal on its face that the commis- sioner failed to make a determination a presumption arises that there was a deficiency determination campbell v commissioner t c pincite citing scar v commissioner f 2d pincite n n on the basis of a document that the commissioner had attached to his answer which the commissioner asserted was the document that should have been included as part of the notice_of_deficiency we con- cluded that t he presumption that there was a determina- tion is made conclusive and upheld the validity of the notice dees v commissioner of determination because it reflected a deficiency determina- tion with respect to the taxpayer id since we released our opinion in campbell we have relied on it at various times to support the use of evidence outside the four corners of the notice_of_deficiency such as tax returns to confirm that an allegedly ambiguous notice_of_deficiency reflected a determination with respect to the tax- payer’s return see eg hanashiro v commissioner tcmemo_1999_78 77_tcm_1539 holding that despite conflicting documents attached to a notice_of_deficiency the notice reflected determinations with respect to the taxpayer’s tax_liability and was valid stinnett v commissioner tcmemo_1993_429 66_tcm_750 holding that amounts disallowed in an allegedly invalid notice were identical to amounts claimed on the tax- payer’s tax returns and the notice was valid the opinion of the court also relies on 90_tc_110 to conclude that the notice is ambiguous but it stretches campbell beyond recognition by constructing a two-step anal- ysis for deciding whether we have jurisdiction in cases where the notice_of_deficiency is ambiguous or is otherwise unclear that i do not believe is supported by our caselaw the opinion of the court first applies what it calls an objective test to establish prima facie validity of a notice_of_deficiency see op ct p if the objective test reveals that the notice is ambiguous then the opinion of the court applies a subjective test to determine whether the commis- sioner made a determination and whether the taxpayer knew or should have known that the commissioner determined a deficiency see op ct p emphasis added while i agree that our caselaw supports the proposition that information outside the notice_of_deficiency such as a taxpayer’s return may be examined to resolve a jurisdictional ambiguity in a notice_of_deficiency i disagree that our caselaw supports a test that looks in part to whether the taxpayer knew or should have known that the commissioner determined a deficiency or was misled the references to a taxpayer’s knowledge or intent and or to whether a taxpayer was misled in the cases on which the opinion of the court relies are dicta reinforcing the court’s conclusion in each case that the commissioner made a determination in the notice of defi- ciency that passes jurisdictional muster we should not ele- united_states tax_court reports vate those references into a test that has no place in resolving the real jurisdictional issue-whether the commis- sioner in the notice_of_deficiency made a determination with respect to the taxpayer that confers jurisdiction on this court the opinion of the court has concluded on the basis of the record as a whole that although the notice of defi- ciency was ambiguous respondent determined an income_tax deficiency with respect to petitioner and the notice is valid no other analysis is needed or should be required paris j agrees with this concurring opinion ashford j concurring in the result only i agree that we have jurisdiction over this case and therefore concur in the result reached by the opinion of the court i respectfully write separately to express my concerns and disagreement with the analysis in the opinion of the court the opinion of the court delineates a two-prong approach with both objec- tive and subjective elements to determining our deficiency jurisdiction that is at best unnecessary and is at worst improper this court like all federal courts is a court of limited jurisdiction our jurisdiction and its extent are explic- itly provided by statute sec_7442 hence any analysis of our jurisdiction should begin with and rely primarily on the text of the statutes establishing it in the deficiency context these are sec_6212 sec_6213 and sec_6214 however the opinion of the court mentions sec_6212 and sec_6213 only in passing and is devoid of any reference to sec_6214 to be sure we routinely gloss over these statutes in our opin- ions and instead cite a handful of well-trodden cases for jurisdictional principles so this omission is not particularly surprising for this case though in which the court is making a broad general statement regarding our deficiency jurisdiction distinctly and explicitly for the benefit of liti- gants in future cases a closer reading of these statutes should be central to our opinion sec_7442 provides the tax_court and its divisions shall have such jurisdiction as is conferred on them by this title by chapter sec_1 and of the internal_revenue_code_of_1939 by title ii and title iii of the rev- enue act of stat or by laws enacted subsequent to feb- ruary dees v commissioner i believe that a straightforward interpretation of these statutes demonstrates that the analysis in the opinion of the court lacks any basis in the statutory text and that many of our statements in past cases on which the opinion of the court relies were unnecessary and inartful instead guided by the wording of these statutes i believe they base our defi- ciency jurisdiction primarily on the commissioner’s sub- stantive determination_of_a_deficiency in a taxpayer’s federal tax and require the issuance of a notice_of_deficiency there- after to the taxpayer only as a procedural matter we have no need or authority to consider a taxpayer’s understanding of the notice consequently i would hold that we have juris- diction in the instant case because respondent made such a substantive determination in petitioner’s federal_income_tax and then properly issued him a notice_of_deficiency i the statutory text a the deficiency procedures sec_6214 establishes our deficiency jurisdiction it provides except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added from this provision we derive two well-known jurisdictional principles the first is that once the commissioner deter- mines a deficiency for a taxpayer’s taxable_year and mails a notice_of_deficiency to the taxpayer sec_6212 and once the taxpayer invokes our jurisdiction by filing a timely peti- tion sec_6213 our jurisdiction potentially extends to the taxpayer’s full tax situation for that year not just to the assertions in the notice_of_deficiency 85_tc_527 in particular we have jurisdiction to find that a taxpayer’s deficiency exceeds the deficiency reflected in the notice where such an increase is properly at issue 60_f2d_50 2d cir rev’g 21_bta_251 36_f2d_107 d c cir aff ’g united_states tax_court reports b t a further sec_6512 grants us jurisdiction to find that a taxpayer not only has no deficiency but in fact has an overpayment for the year at issue see 301_us_540 126_tc_1 and sec_6214 grants us jurisdiction to con- sider matters from other taxable years if they are relevant see 320_us_418 61_tc_436 aff ’d 510_f2d_970 3d cir in other words congress has granted us broad jurisdiction to go beyond the notice_of_deficiency in ascertaining a taxpayer’s correct liability for a taxable_year rather than limiting our inquiry to a mere administrative review of the commis- sioner’s assertions in the notice this is why we undertake such inquiries de novo and decline to consider the commis- sioner’s motives or justifications for reaching the determina- tion represented by the notice see commissioner v oesterlein mach co 17_f2d_663 d c cir aff ’d 275_us_220 barry v commissioner 1_bta_156 see also 283_us_589 as established in these and other cases we generally hold that we lack jurisdiction to determine an increased deficiency unless the commissioner asserts such an increase before trial ie as an affirmative allegation in his answer or a later amendment thereto see eg 69_tc_473 and cases cited thereat while we have consistently based this holding on the wording of sec_6214 it seems to me an expression more of sound judicial administration-a dec- laration that we will not address issues on which the parties before us have not had a full and fair opportunity to present their arguments-than a principle of statutory jurisdiction see 13_bta_525 van fossan j dissenting there are sound consider- ations of justice and fairness back of such a provision petitioner upon re- ceipt of a notice of a specific deficiency prepares his petition in reliance on the representations as to the government’s contentions set forth in the notice rev’d 52_f2d_1071 9th cir see also 25_bta_946 adopting the court of appeals’ reasoning on reversing moise hotel de france v com- missioner 1_bta_28 finding an increased deficiency under the original version of the statute which did not require the commissioner to plead an increased deficiency accordingly we also allow parties to try matters not presented in their pleadings such as an increase in the defi- ciency by consent without regard to whether they subsequently amend their pleadings rule b dees v commissioner 62_tc_324 the second principle stemming from sec_6214 is that we do not have jurisdiction over a taxpayer to whom the commissioner has not issued a notice_of_deficiency see rule 84_tc_1308 aff ’d 814_f2d_1356 9th cir 52_tc_358 43_bta_433 moyer v commissioner 1_bta_75 hence while our jurisdiction depends on the issuance of a notice_of_deficiency it does not depend on the notice’s con- tent indeed not only does the notice’s content not affect our jurisdiction it is not even particularly relevant to our adju- dication of a case although as noted below we have estab- lished rules conditioning the burden_of_proof therein on the notice’s content accordingly sec_6214 does not prescribe any specific requirements for the form or content of such a notice thus when we refer to a valid notice_of_deficiency or a notice_of_deficiency sufficient to confer jurisdiction on this court we are stating a self-fulfilling prophecy-if a document sent to a taxpayer constitutes a notice_of_deficiency under the internal_revenue_code then we have jurisdiction there are no further requirements more accurately there are no further requirements regarding the con- tent of the notice there are other procedural requirements that the com- missioner must respect when issuing such a notice indeed the opinion of the court cites 73_tc_902 for the proposition that tax_court jurisdiction exists only if there has been issued a valid statutory_notice_of_deficiency in that case the no- tice at issue was the second notice_of_deficiency that the commissioner had issued to the taxpayer for certain taxable years even though the taxpayer had filed a petition in response to the first notice_of_deficiency issued for those years and the first case was still ongoing we correctly ruled the sec- ond notice invalid under sec_6212 which bars the commissioner from issuing further notices while a tax_court case is pending our decision did not depend in any way on the content of either notice the opinion of the court also references sec_6212 under which a notice_of_deficiency mailed to a taxpayer’s last_known_address is deemed sufficient to fulfill the requirements of sec_6212 and thus to invoke our jurisdiction under sec_6214 contrary to the characterization in the opinion of the court this is a safe_harbor rather than a requirement since we may determine that a notice not so mailed but still received by the tax- continued united_states tax_court reports sec_6212 addresses the question of what constitutes a notice_of_deficiency if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or reg- istered mail such notice shall include a notice to the taxpayer of the taxpayer’s right to contact a local office_of_the_taxpayer_advocate and the location and phone number of the appropriate office emphasis added this statute is particularly meaningful in context it is codi- fied in subtitle f of the code procedure and administra- tion in the chapter establishing the commissioner’s authority to assess taxes due specifically chapter assessment as a restriction on that authority in the case of certain types of taxes subchapter_b deficiency proce- dures in the case of income estate gift and certain excise_taxes hence the provision is part of the broader proce- dures that congress designed starting with sec_6201 for the commissioner to follow in determining assessing and collecting the appropriate amount of tax that a taxpayer owes under the preceding five subtitles the substantive provisions of the internal_revenue_code the issuance of a notice_of_deficiency is a specific step that the commissioner must take at a specific point in the process and without doing so the commissioner cannot move to the next step of assessing tax he believes to be due from that taxpayer sec_6213 see 74_tc_1097 but notably just like sec_6214 sec_6212 does not require any specific form or content for that notice payer constitutes actual notice sufficient to invoke our jurisdiction and have done so in numerous cases such as 81_tc_65 on which the opinion of the court relies in other words this provision constitutes part of the procedural hurdle the commissioner must jump before assessing the tax it is not a substantive prerequisite for our jurisdiction over a case sec_6213 provides in part except as otherwise provided in sec_6851 sec_6852 or sec_6861 no assessment of a deficiency in respect of any_tax im- posed by subtitle a or b chapter or and no levy or pro- ceeding in court for its collection shall be made begun or prosecuted until such notice has been mailed to the taxpayer emphasis added that is except for its final sentence added in the internal_revenue_service restructuring and reform act of rra pub_l_no sec_1102 sec_112 stat pincite which requires the commissioner dees v commissioner in other words this provision is intended to protect tax- payers ensuring that no taxpayer is assessed a tax before he or she is aware of it but as with so many other such protec- tions that congress envisioned it is designed as a procedural hurdle the opinion of the court focuses solely on this provi- sion’s role as a taxpayer protection-if the goal is to notify taxpayers it suggests then our standard should be whether the taxpayers understand the notice further because the opinion of the court bases its reasoning entirely on caselaw rather than the statutes it reflects a highly tax-court-cen- tric view of the deficiency procedures we are accustomed to thinking of notices of deficiency as a taxpayer’s ticket to the tax_court and our starting point for a case and as such expect these notices to include some basic information regarding the nature of the deficiencies they reflect from which we can start our inquiry but while this is an impor- tant purpose that we can and do consider when assigning the burden_of_proof or limiting the commissioner’s potential arguments at trial it is not a statutory prerequisite for us to merely assert jurisdiction over a case instead the procedural hurdle that the statute explicitly prescribes for our jurisdiction to attach is much more minimal the notice it requires is only that the commis- sioner has determined a deficiency and rather than leading exclusively to tax_court review congress has over time to include information about the national_taxpayer_advocate but we have held that failure to abide by this requirement does not preclude our juris- diction 140_tc_210 another uncodified provision of rra requires the commissioner to include the last possible date by which a taxpayer can petition for review in this court see rra sec a stat pincite we have held that failure to abide by this requirement also does not preclude our juris- diction 116_tc_356 aff ’d 293_f3d_740 5th cir 114_tc_489 aff ’d 275_f3d_912 10th cir admittedly these cases decided on the basis of whether the required information was necessary to actually notify the tax- payer of a deficiency determination and whether the omission prejudiced the taxpayer support the analysis in the opinion of the court and it is surprising that the opinion of the court chooses not to rely on them how- ever i believe these cases support my analysis as well because we have held that a failure to follow explicit statutory requirements for the content of a notice_of_deficiency does not preclude our jurisdiction then surely a failure to follow a content requirement we have putatively created by caselaw similarly does not either united_states tax_court reports structured the statute to ensure that taxpayers are given various options for responding to this information whether or not they understand it a taxpayer can contact the commissioner for more information ie via the national_taxpayer_advocate file a petition for redetermination in the tax_court hence the requirement that the notice include the date by which he or she must do so immediately pay some or all of the deficiency reflected in the notice if it clearly states an amount or do nothing after which the commis- sioner may assess the deficiency and send the taxpayer a bill for a specific amount sec_6212 does not explicitly privi- lege any one option over another though the commissioner is of course free to include additional information in the notice such as the year amount and reasoning for his deter- mination to help a taxpayer reach his or her decision the statute merely establishes a point in the process at which the commissioner has acted and the impetus shifts back to the taxpayer to make the next move notice of such deficiency this interpretation follows from congress’ use of the phrase in sec_6212 emphasis added and the very similar wording of sec_6214 the deficiency_notice of which has been mailed to the taxpayer emphasis added which i read to be satisfied by notice only of the mere existence of a deficiency deter- mination by the commissioner on the simple ground that it does not explicitly require any other specific information judge hand seems to have understood this as the notice’s main func- tion writing that the notice_of_deficiency is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir aff ’g a memorandum opinion of the board_of_tax_appeals judge hand did not write the commissioner means to assess a certain amount for a certain taxable_year in contrast to the statutes establishing the deficiency procedures the provision authorizing the commissioner to issue notice_and_demand for payment of an assessed tax explicitly requires that it include the amount of the tax see sec_6303 where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demand- ing payment thereof emphasis added in this way a notice_of_deficiency is perhaps analogous to a notice from a bank that an account is overdrawn or from a lender that a person is in default on a mortgage or loan although it is helpful to know the amount dees v commissioner this is in contrast to our dicta in cases such as 80_tc_34 aff ’d in part vacated in part 756_f2d_1430 9th cir our opinion in foster which the opinion of the court quotes stated that a notice_of_deficiency must fairly advise the taxpayer that the commissioner has in fact determined a deficiency and specify the year and amount of the deficiency id pincite- but we did not actually need this proposition to reach the relevant holding in foster or as judge foley notes in his dissent see foley op pp in any of the other cases on which the opinion of the court relies and there is nothing in either sec_6212 or sec_6214 that specifically requires a notice_of_deficiency to include the amount or cor- rect taxable_year of a deficiency as a result of this statu- tory reading i believe foster and similar cases such as those on which the opinion of the court relies were correctly decided but inartfully worded-our jurisdiction in each of those cases attached because the commissioner issued a notice reflecting that he had reached a determination with- out regard to whether the notice adequately explained that determination or whether the taxpayers fully understood the notice additionally if sec_6212 inherently required notices of deficiency to include the amount and year of a deficiency of the overdraft or the specific payments missed the mere fact of the over- draft or default is really the most useful piece of information for the recipi- ent and from that he or she can readily proceed to obtain more informa- tion by either reviewing his or her records or requesting an explanation from the bank or lender notably both the opinion of the court here and the court in 80_tc_34 aff ’d in part vacated in part 756_f2d_1430 9th cir cite 78_tc_646 for the proposition that t he internal_revenue_code in nei- ther sec_6212 nor elsewhere prescribes the form of a notice or the specifics to be contained therein emphasis added yet mere sentences later both the opinion of the court and the court in foster declare that the year and amount of a deficiency surely these are specifics are none- theless also required for the notice to be valid further while judge foley notes that in none of the cases on which the opinion of the court relies did the court hold that a notice not including the amount of a deficiency was valid see foley op pp neither he nor judge gustafson cites in his dissent any case in which we have held such a notice to be invalid either objectively or otherwise and i have been unable to find such a case myself united_states tax_court reports presumably congress would have felt no need to include such notices in sec_7522 which it added to the code in see technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_6233 sec_102 stat pincite it provides sec_7522 general_rule -any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice an inadequate description under the preceding sentence shall not invalidate such notice b notices to which section applies -this section shall apply to- any_tax due notice or deficiency_notice described in sec_6155 sec_6212 or sec_6303 see also 112_tc_183 ndollar_figure we view this provision as referring only to the ‘validity’ of the notice_of_deficiency for jurisdictional purposes as the opinion of the court suggests even though respondent failed to state the correct amount of the deficiency in the notice sent to petitioner under sec_7522 this does not invali- date the notice for jurisdictional purposes see op ct p the notion of a notice of deficiency’s lacking even such fun- damental information is undoubtedly unsettling but it is impossible to escape especially when we purport to delineate the outer bounds of our jurisdiction that the statutes do not explicitly require such information by my reading of these statutes any document sent to a taxpayer that indicates that the commissioner has reached a deficiency determination is enough to satisfy the procedural hurdle of sec_6212 the notice at issue here which states on its first page that respondent determined that there is a deficiency in petitioner’s income_tax is sufficient for us to assert juris- diction over this case under sec_6214 cf scar v both dissents rest on the fact that the notice_of_deficiency reflects a deficiency amount of dollar_figure and thus did not indicate that respondent de- termined a deficiency in particular judge gustafson argues persuasively that a basic characteristic of a deficiency as defined under sec_6211 is its amount and that this amount cannot be zero see gustafson op p but i disagree with judge gustafson’s assertion that a correct recitation of this amount or even an incorrect recitation of some other amount as long as it is not zero is necessary for a notice_of_deficiency to indicate the mere existence of a deficiency determination instead the sufficiency of the notice must be determined from the language used 43_bta_433 in full the very dees v commissioner commissioner 81_tc_855 sterrett j dis- senting providing an example of a clearly insufficient notice_of_deficiency without such a declaration rev’d 814_f2d_1363 9th cir specifically citing and quoting judge sterrett’s dissent pincite note b the determination test to elaborate the notice_of_deficiency is a predicate for our jurisdiction but our jurisdiction does not derive from or attach to the notice_of_deficiency our jurisdiction is instead over the commissioner’s determination that there is a defi- ciency see 52_tc_787 24_bta_853 it may well be true that the respondent erred in his determination that a deficiency existed for this period but when he once determined that there was a defi- ciency that fact gives us jurisdiction to determine whether or not it was correctly arrived at this accords with the notion that the notice_of_deficiency is a procedural hurdle set up at a specific juncture of the assessment process because the determination itself comes at a distinct point in the process to wit the determination from which a taxpayer may appeal is one which fixes the amount of deficiency in tax it is the final_decision by which the controversy as to the deficiency is settled and terminated and by which a final conclusion is reached relative thereto and the extent and measure of the deficiency defined as defined above a determina- tion must be a settling of an existing controversy susceptible of consider- ation decision and conclusion-and a termination thereof that which first text sentence of the notice’s first page states we determined that there is a deficiency in your income_tax which is listed above in my opin- ion this sentence alone given its prominence is enough to meet the re- quirements of sec_6212 even if whatever is listed above reflects a mis- take a series of mistakes or a typographical error had the notice been more circumspect stating that respondent had determined a deficiency only after several pages or in fine print or included a clearly contradictory statement such as we determined that your return is correct as filed my conclusion might be different the commissioner also treats notices of deficiency in this way-as an indication first and foremost that he has concluded his examination and is presenting the taxpayer with the details of his final_determination see generally internal_revenue_manual pt date describing the commissioner’s internal procedures for issuing a notice_of_deficiency united_states tax_court reports has not begun can not be terminated terminal wine co v commis- sioner 1_bta_697 see also 11_bta_1040 this must mean a thoughtful and considered deter- mination that the united_states is lawfully entitled to an amount not yet paid thus our basic test for whether we have jurisdiction over a case should be did the commissioner reach a substantive determination at the conclusion of an examination and did the commissioner issue a procedural notice_of_deficiency pursuant to that determination we routinely elide these questions because we rarely need to consider whether the commissioner has not completed or even begun an exam- ination before issuing a notice_of_deficiency however that issue distinctly arose in scar v commissioner f 2d pincite9 in which the court_of_appeals held that we improperly asserted jurisdiction over a petition filed in response to a notice that actually reflected only a preliminary finding and was not the result of an actual examination the issue was also addressed in 932_f2d_1128 5th cir aff ’g in part rev’g in part tcmemo_1990_68 and 875_f2d_1396 9th cir in which the courts of appeals agreed with us that the commissioner did in fact reach determinations over which we had jurisdiction the opinion of the court is an excellent example of how we confuse these substantive and procedural jurisdictional ques- tions it phrases its two-prong approach as whether the notice objectively put a reasonable taxpayer on notice that the commissioner determined a deficiency in tax for a par- ticular year and amount i f the notice is ambig- uous t hen our caselaw requires the party seeking to establish jurisdiction to establish that the commissioner applying this test is straightforward in most cases because when we are asked to determine whether we have jurisdiction it is almost always by the commissioner in the context of a motion to dismiss although peti- tioners always have the burden of proving that we have jurisdiction in re- sponse to such a motion we should generally find that where the commis- sioner indicates in support of his motion that he has not examined or has not completed his examination of a taxpayer’s return it is logically impos- sible for the taxpayer to carry this burden see eg 297_f2d_733 8th cir dees v commissioner made a determination and that the taxpayer was not misled by the ambiguous notice see op ct p but we have juris- diction over a deficiency determination as a substantive matter regardless of whether the notice_of_deficiency under- standably reflects it or not as long as a notice_of_deficiency was in fact issued as a procedural matter again it is difficult and unsettling to attempt to philo- sophically untangle the abstract concept of the deficiency determination and its tangible representation in the notice_of_deficiency but it is critical to understanding the court of appeals’ holding in scar and ultimately clarifies why a juris- dictional test focusing on the substantive determination rather than the procedural notice is preferable rather than getting bogged down in questions about whether a notice_of_deficiency is valid by asserting our jurisdiction over essen- tially any notice that the commissioner issues at the conclu- sion of an examination we provide due process to as many taxpayers as possible declining jurisdiction where a notice does not represent a final_determination does no harm to a taxpayer-once the examination is completed and a final_determination reached he or she will again have the oppor- tunity to petition this court for review holding instead as the dissenters suggest that some notices of deficiency are so inadequate that we do not have jurisdiction over the deter- minations they represent would increase rather than decrease confusion about our jurisdictional reach particu- larly for taxpayers such as petitioner who correctly read and followed the portion of the notice he received describing his right to further due process in this court ii the unique facts of this case it is a longstanding principle that the party invoking this court’s jurisdiction bears the burden of demonstrating that it exists la naval stores inc v commissioner 18_bta_533 15_bta_645 in most of the cases before us that party is the taxpayer who invokes our jurisdiction by filing a petition see consol cos v commissioner b t a pincite in rare cases that party may be the commissioner in response to a taxpayer’s motion to dismiss presumably filed with the intent to somehow forestall the commissioner’s assessing the united_states tax_court reports deficiency thereafter see eg 92_tc_729 successfully asserting lack of juris- diction after statutory period of limitations on assessment had expired aff ’d without published opinion 935_f2d_1282 3d cir in this case though neither party explicitly challenges the court’s jurisdiction as a result petitioner having filed a petition and thus initially invoked our jurisdic- tion retains the burden of demonstrating that it exists the opinion of the court reaches a different conclusion although it acknowledges the principle in passing it does not address how it generally applies in practice and instead sug- gests that the commissioner not the taxpayer bears the burden of demonstrating jurisdiction as part of the second prong of its approach but that makes no sense in the con- text of this case in which petitioner does not challenge the court’s jurisdiction and respondent is likely indifferent as to whether we have jurisdiction-the parties have already agreed on terms for a settlement which they could simply enter into on their own were we to dismiss the case in other words respondent has no adversarial incentive to zealously argue his position here and we should be very careful about promulgating new law on issues that are not fully in con- troversy the opinion of the court raises even further questions by dividing the commissioner’s burden_of_proof into two parts- an objective one the commissioner must prove that he made a determination and a subjective one the commissioner must prove that the notice he issued did not mislead the tax- payer in particular it is difficult to envision any way that the commissioner could carry the latter burden of proving a taxpayer’s mental state in a case where a taxpayer actively challenged our jurisdiction most importantly though this part of the approach of the opinion of the court is meaningless in context and in prac- tice because the fact establishing that petitioner was not misled is simply that petitioner filed a timely petition in response to the notice he received in this way the approach of the opinion of the court is a solution in search of a for the sake of completeness i believe petitioner carried this burden by attaching to his petition per rule b a copy of the valid notice_of_deficiency that he received dees v commissioner problem-we will never find that we lack jurisdiction under it because we will never be faced with a case in which a tax- payer has not filed a petition iii practical considerations the appropriate remedy for a notice_of_deficiency with con- fusing or inadequate content is not to declare that we do not have jurisdiction and refuse to hear the case as the dis- senters would do but to shift the burden_of_proof to the commissioner on any matter not reflected or incorrectly stated in the notice this is our well-established practice in cases where jurisdiction is not at issue see eg shea v commissioner t c pincite discussing rule a for the burden_of_proof on new_matter in terms of a jurisdictional test this is also in line with the holdings of clapp and 90_tc_110 -where a legitimate question exists as to whether a notice represents an actual final_determination the burden_of_proof is on the commissioner to show that it does further because of this rule i fail to see how declining jurisdiction over a petition filed in response to such a notice or even suggesting that we might decline jurisdiction over such a petition as the opinion of the court does would be in any way a taxpayer-friendly rule because the period of limitations on assessment is tolled while a taxpayer’s petition is pending sec_6503 even if the petition is dismissed for lack of jurisdiction see eg 137_tc_165 dismissing the petition simply invites the commissioner to issue a corrected notice if the taxpayer files a petition in response to this second notice we will presume the notice correct and the taxpayer will bear the burden_of_proof on all issues conversely asserting jurisdiction regardless of a notice’s content encour- ages the commissioner to get it right the first time even in cases in which the commissioner sends an inad- equate notice_of_deficiency the taxpayer does not petition us for redetermination and tax is subsequently assessed the taxpayer is not completely out of luck the taxpayer has the option to pay the assessed tax and pursue a refund claim after which he or she is entitled to file a suit_for_refund in a u s district_court or the u s court of federal claims or united_states tax_court reports if the taxpayer does not become aware of the assessment until receiving a collection notice the taxpayer can seek relief in a collections due process hearing after which he or she is entitled to petition this court for review although our caselaw probably would not allow us to find that a taxpayer who receives an inadequate notice_of_deficiency was not issued a notice_of_deficiency and thus is entitled to challenge his or her underlying liability under sec_6330 as judge foley correctly notes in his dissent see foley op note but which is true regardless of the outcome of this case we could instead find that the commissioner in issuing an inadequate notice failed to fulfill the necessary administra- tive procedures including those in the internal_revenue_manual under sec_6330 in short i believe that we can exercise jurisdiction over this case within the statutory confines congress established and in a way that adequately protects future litigants and promotes consistent practice before us without taking the same liberties as to these considerations that the opinion of the court does consequently i respectfully decline to join the opinion of the court foley j dissenting the dollar_figure deficiency_notice at issue is invalid it certainly does not fairly advise the taxpayer that the commissioner has in fact determined a deficiency and specify the year and amount see 80_tc_34 aff ’d in part vacated in part on other grounds 756_f2d_1430 9th cir see also 59_tc_207 nor does it unequivocally advise the taxpayer that the commissioner intends to assess his tax_liability see 88_f2d_650 2d cir indeed it informs the taxpayer that the commissioner has not determined a deficiency and thus falls woefully short of satisfying our existing precedent relating to a notice’s validity the existence of a deficiency is a notice’s most fundamental requirement the commissioner is not required to give the correct deficiency amount but he is required to determine an amount and dollar_figure is not a deficiency the opinion of the court cites a myriad of cases referencing notices dating back to dees v commissioner see op ct pp yet none of those cases hold valid a notice which informs the taxpayer that he does not have a deficiency at the date hearing relating to the court’s order to show cause respondent’s counsel explained that the notice can’t be something where there hasn’t been a determination there can’t be something where it’s so incomprehensible that a taxpayer couldn’t understand what’s going on yet when asked whether the notice unequivocally determines a deficiency counsel replied i think that it unequivocally says that we’ve determined a deficiency it just does not have the right amount on the first page but the fact that we made a determination is clear in this letter how much it is you have to look at the fifth page and look at the calculation to try and figure that out or look at your earlier correspondence or pull out your return and see how much sic the tax_credit you claimed this notice does not fairly advise mr dees that the commissioner has determined a deficiency of a specific amount it is merely a letter informing him to begin a scav- enger hunt for the commissioner’s intent mr dees pur- chased turbotax audit defense and thus was aided by counsel most taxpayers ie low-income taxpayers eligible for the refundable_credit at issue however do not have rep- resentation and will be unassisted in their quest to decipher see 96_tc_595 holding valid a notice referencing calendar_year rather than fiscal_year aff ’d 987_f2d_273 5th cir 90_tc_110 holding valid a notice containing computational pages relating to the wrong taxpayer 76_tc_96 holding valid a notice referencing calendar_year rather than quarter at issue aff ’d 786_f2d_1151 4th cir 75_tc_318 holding valid a notice properly mailed to the correct address but returned as refused aff ’d without published opinion 673_f2d_1332 7th cir 57_tc_102 holding valid a notice mailed to the incorrect address when the taxpayer receives notice through other means aff ’d 527_f2d_754 9th cir 34_tc_1137 holding valid a notice that references the incorrect taxable years but has the proper years referenced in attachments 9_bta_1127 holding valid a notice that references the incorrect taxable_year united_states tax_court reports these notices at the hearing to show cause the court incredulously asked respondent’s counsel w hat you’re suggesting is that if a particular petitioner got this notice and was able to divine from it that there’s a deficiency buried in there somewhere and filed a petition your suggestion is that well we ought to have jurisdiction over that case respondent’s counsel answered yes and the opinion of the court has acquiesced by crafting a rule conferring validity on a notice informing petitioner of a dollar_figure deficiency mr dees’ notice_of_deficiency informed him that he did not have a deficiency and the opinion of the court has rubberstamped it valid only taxpayers with counsel at the ready and pro_se taxpayers with extrasensory perception will be able to divine the meaning of these misleading missives colvin vasquez gale goeke gustafson and morri- son jj agree with this dissent gustafson j dissenting i join judge foley’s dissent and i write separately to state my disagreement with a particular statement in the opinion of the court the opinion of the court wrongly asserts that the notice issued to the petitioner is not a ‘dollar_figure deficiency notice’ because t he attachment to the notice_of_deficiency informs mr dees that he has a ‘decrease to refundable credits’ of dollar_figure which results in tax increase see op ct note the question before us is not whether irs personnel deter- mined a deficiency in petitioner’s income_tax i assume they did nor whether there is such a deficiency i assume that there is but whether notice of such a deficiency was mailed to petitioner for purposes of sec_6213 i note while the notice in this case related to a refundable tax_credit the precedent here will extend to notices issued to increase tax_liabilities some taxpayers receiving those notices will petition the court their ticket to the tax_court will also be a ticket to the gallows other taxpayers will not file petitions and may ultimately seek relief ie pursuant to sec_6320 or sec_6330 when the irs attempts to collect if we invalidate dollar_figure deficiency notices taxpayers would typically prevail in collection proceedings in- stead our determination of whether the taxpayers were misled will now determine their fate sec_6213 provides within days after the notice of defi- ciency authorized in sec_6212 is mailed the taxpayer may file dees v commissioner the word mailed to stress the point that a notice of defi- ciency-on which our jurisdiction utterly depends-is a piece of paper that can be mailed it is not enough that irs per- sonnel came to a conclusion that there is a deficiency nor even that the taxpayer came to an understanding that the irs had so concluded rather the irs must mail a notice of a deficiency and what is a deficiency of which notice must be mailed to oversimplify a deficiency is an amount of tax due that the taxpayer did not report on his return but in fact the computation of a deficiency can be quite complicated as rel- evant here deficiency is defined in sec_6211 as- the amount by which the tax imposed by subtitle a exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assess- ment as a deficiency over- the amount of rebates as defined in subsection b made subsection b of sec_6211 adds these significant addi- tional rules b rules for application of subsection a - for purposes of this section- the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 without regard to the credit under sec_33 and without regard to any credits resulting from the collection of amounts assessed under sec_6851 or sec_6852 relating to termination assessments the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed by subtitle a or b or chapter or was less than the excess of the amount specified in subsection a over the rebates previously made the computation by the secretary pursuant to sec_6014 of the tax_imposed_by_chapter_1 shall be considered as having been made by the taxpayer and the tax so computed considered as shown by the taxpayer upon his return for purposes of subsection a - a any excess of the sum of the credits allowable under sec_24 sec_25a by reason of subsection i thereof 36b a petition with the tax_court for a redetermination of the deficiency united_states tax_court reports k and over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax emphasis added thus a deficiency is an amount -ie the amount by which the tax imposed exceeds the excess calculated by these complicated provisions in sec_6211 and b a notice of a deficiency must therefore be a notice of this amount but if the tax imposed does not exceed the excess defined in sec_6211 and b then the formula yields zero-ie zero excess of tax imposed over tax reported-and there is no deficiency as the opinion of the court explains this case involves one of the complications of sec_6211 the irs disallowed the refundable_credit under sec_36b that the taxpayer had claimed on his return and as the emphasized text above in sec_6211 indicates an excess_credit under sec_36b is indeed a component of the deficiency calculation taken into account as a negative_amount of tax in figuring the tax reported by the taxpayer however in stating that such a disallowance creates a deficiency in tax see op ct note the opinion of the court is imprecise whether an excess_credit under sec_36b actually gives rise to a defi- ciency depends of course on the other terms of the defi- ciency calculation a taxpayer who claims an excess_credit under sec_36b will have a deficiency only if all the components of the calculation taken together produce an amount no component in itself creates a deficiency if another component in the computation is taxpayer-favorable and offsets the excess_credit then at the bottom line there may be no deficiency in this case what the irs mailed to petitioner was a letter bearing the caption notice_of_deficiency that stated we determined that there is a deficiency in your income_tax which is listed above however listed above on the letter is the following dees v commissioner deficiency dollar_figure the letter went on to say the computation at the end of this letter shows how we figured the deficiency but that computation at the end is as follows tax_deficiency computation dollar_figure change in tax shown on return plus decrease to refundable credits tax_deficiency increase in tax dollar_figure dollar_figure dollar_figure thus the letter twice gives the amount of the deficiency as zero nowhere on the letter is there stated to be a deficiency in any other amount if the difference between the tax imposed and the excess defined in sec_6211 and b is zero then by definition there is no deficiency a notice that reports such a zero is not a notice of a deficiency it is a notice of no deficiency admittedly the irs’s letter gives notice of disallowance of an excess_credit claimed on the return however congress has not given jurisdiction to the tax_court when the irs mails a notice of a disallowance we may acquire jurisdic- judge ashford’s concurring opinion states that the notice required by sec_6212 and sec_6213 is only that the commissioner has deter- mined a deficiency see ashford op p by this reasoning the statutes would apparently be satisfied by a letter that stated we determined that there is a deficiency in your income_tax but we are not disclosing to you the amount of that deficiency such a letter would seem to give notice not of a deficiency which is an amount but instead of a determination in fact sec_6212 provides if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency to the taxpayer emphasis added that is the statute does not provide for a notice of such determination however we need not reach that hypothetical circumstance since the letter at issue here does state an amount viz zero which by definition is not a deficiency judge ashford acknowledges that a purported notice_of_deficiency might be undone if it contained a clearly contradictory statement see ashford op note but nothing could more clearly contradict a notice of a defi- ciency than a statement that the amount is zero where a disallowance does not give rise to a deficiency the tax_court lacks jurisdiction see 7_bta_1150 stating that the tax court’s predecessor has no jurisdiction to determine the correctness of the disallowance likewise where the continued united_states tax_court reports tion only when such a disallowance gives rise to a deficiency and only when the irs mails notice of that deficiency here the irs did not do so instead the irs mailed notice of a dis- allowance and of no deficiency therefore the predicate for our deficiency jurisdiction under sec_6213 is lacking and i would dismiss this case for lack of jurisdiction colvin foley vasquez goeke and morrison jj agree with this dissent f irs gives notice of a disallowance but does not give notice of a deficiency we lack jurisdiction
